Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed on 12/15/21 is acknowledge.

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 102840520, cited by Applicant, cited previously) in view of Yang (US 20060291250) and Kaneshiro (US 20170235039, cited previously) and further in view of Park (US 20060284207, cited previously)
Regarding claim 1, Chen  (CN 102840520, cited by Applicant)  teaches a  backlight module (Fig.4,  Fig.5a and Fig.5b and the corresponding text), comprising a light guide plate 10 and a lamp bar arranged on a light entering surface of the light guide plate, wherein the lamp bar comprises a circuit board (light source driving base) and a plurality of light sources 20 arranged at intervals on the circuit board, the light entering surface of the light guide plate comprises a plurality of first regions (301) and 
Chen does not teach the second optical structure comprises a diffusion layer, and the diffusion layer is configured to scatter the light reaching the second optical structure; and wherein the diffusion layer comprises scattering particles arranged on the circuit board.
It is well known in the art to use diffusion particles on base substrate of the light sources in backlighting, as disclosed in Yang (562 in Fig.5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diffusive reflectivity on substrate on which the light sources are disposed, as disclosed in Yang in the device of Chen, in order to achieve brightness uniformity ([0039]).
Chen in view of Yang teach diffusive reflection on the LEDs substrate but does not teach that the diffusion layer is a circuit board. Kaneshiro teaches the diffusion layer Abstract and in [0004] of Kaneshiro: The different reflectivity may be provided by a specular reflective material, diffusive reflective material, or a light absorbing material).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diffusive reflectivity on layer on which the light sources are disposed that is a circuit board, as disclosed in Kaneshiro in the device of Chen in view of Yang, in order to efficiently utilize the circuit board surface to achieve brightness uniformity ([0039] in Kaneshiro).

Chen in view of Yang and Kaneshiro teaches each of the plurality of light sources 20 (in Chen) comprises a light emitting diode (LED) lamp and wherein the LEDs are located on a reflective base 40 fin Chen) and therefore the external base is reflective which is the base on which the LEDs are located (in Chen). 

Chen in view of Yang and Kaneshiro does not teach a packaging layer covering an outside of the LED lamp, and an outside of the packaging layer comprises a reflective layer configured to reflect light reaching the plurality of light sources back to the light guide plate and wherein the packaging layer is made of a reflective material, and thus the packaging layer is the reflective layer.
 Park teaches a packaging layer 312 in Fig.1 (definition of layer in merriam-webster dictionary:  a sheet, quantity, or thickness of material, typically one of several, covering a surface or body) covering an outside of the LED lamp 310, and an outside of the packaging layer comprises a reflective layer configured to reflect light reaching the   light source  back to the light guide plate and wherein the packaging layer is made of a reflective material, and thus the packaging layer 312 is the reflective layer ([0007] in Park).

 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the LED packaging layer which is a reflecting layer, as disclosed in Park, in the device of Chen in view of Yang and Kaneshiro in order to further enhance light by reflection from the packaging layer of the LED device, in addition to reflecting light from the reflective base (40 in Chen).

Regarding claim 14, Chen in view of Yang, Kaneshiro and Park teaches that display device comprising the backlight module (page 9 of Chen).

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang, Kaneshiro and Park and further in view of Kaji (US 20030006230)

 Regarding claims 5 and 17, Chen in view of Yang, Kaneshiro and Park teaches the backlight module wherein the first optical structure 30 is a reflective layer (see 30 on page 5 of the English Translation wherein element 30 on the surface of light guide is metal film layer.
However, it is well known in the art to use reflective metal particles on the surface of light guides as disclosed in Kaji ([0046]), and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use metal particles as material for the reflective portions (that is portions 30 of Chen) on the light guide layer of Chen in view of Yang, Kaneshiro and Park (since Chen already teaches reflective portions 30 on the light guide), in order to use easy gluing method to form the reflective layer on the light guide.  
Further Chen in view of Yang, Kaneshiro, Park and Kaji does not teach the reflective layer covers a part of each of the plurality of first regions. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to make adjustable the portion of the reflective layer covering the plurality of first regions such that a part of the first regions are covered by the reflective layer, since the provision of adjustability, where needed, involves only routine skill in the art in order to adjust the overall reflectivity of the first regions.

Regarding claims 6 and 18, Chen in view of Yang, Kaneshiro, Park and Kaji teaches that the first regions correspond to the light sources regions in area/size (First paragraph of page 8 of Chen), but does not teach the backlight module wherein an area of the part of the plurality of first regions covered by the metal film layer is half of an area of the plurality of first regions. However it would have been obvious to one of .

Claims 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yang, Kaneshiro and Park and further in view of Lai (US 200901684580, cited previously) and Sakamoto (US 20140177278, cited previously)
Regarding claims 11, 12 and 21, Chen in view of Yang ,Kaneshiro and Park teaches the invention set forth in claims 1 and 14 above but is silent regarding the first optical structure comprises a groove arranged in the plurality of first regions and a transparent filler, wherein the transparent filler is filled inside the groove and has air bubbles (for claims 11 and 21) and wherein a material of the transparent filler is polyethylene terephihalate (PET), poiymethyl methacrylate (PMMA), or methyl methacrylate (MS) (for claim12).
Lai teaches a light guide with a recess filled with PMMA ([0026]) and Sakamoto teaches a light guide member wherein the optical structure comprises a groove arranged in the plurality of first regions and a transparent filler, wherein the transparent filler is filled inside the groove and has air bubbles ([0019],[0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use PMMA in recesses in light guides as disclosed in Lai in order to guide light in a specific way due to refractive index variation of PMMA from the light guide material ([0020] in Lai) and further to add air bubbles in the recessed material as disclosed in Sakamoto, in the device of Chen in view of Yang .

Claims 7, 9, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang, Kaneshiro and Park and further in view of Yagi (US 20110255835, cited previously)
Regarding claims 7 and 19 Chen in view of Yang, Kaneshiro and Park teaches the invention set forth in claims 1 and 14 above but is silent regarding the first optical structure comprises metal particles distributed in the first region, and the metal particles cover a part of each of the plurality of first regions.
Yagi teaches a light guide with reflective element 40 (Fig.4) with metal particles ([0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use metal particles in the reflective patterns of Chen in view of Yang ,Kaneshiro and Park as disclosed in Yagi, in order to achieve adjustment of scattering/reflective levels ([0055] in Yagi).

Regarding claim 9, Chen in view of Yang, Kaneshiro, Park and Yagi teaches the backlight module wherein a material of the metal particles is aluminum or silver ([0055] in Yagi).

Regarding claims 10 and 20, Chen in view of Yang, Kaneshiro, Park and Yagi teaches that the first regions correspond to the light sources regions in terms of area/size (First paragraph of page 8 of Chen), but does not teach the backlight module wherein the plurality of first regions wherein an area of the part of the plurality of first regions covered by the metal particles is half of an area of the plurality of first regions. 
However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the area of the first metal regions in the device of Chen in view of Yang, Kaneshiro, Park and Yagi in order to optimize the brightness levels.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang, Kaneshiro and Park and further in view of Overes (US 20150355505, cited previously)
Regarding claim 13 Chen in view of Yang, Kaneshiro and Park teaches the invention set forth in claim 1 above but is silent regarding a light exiting surface of the light guide plate is arranged adjacent to the light entering surface, and a side surface of the light guide plate arranged opposite to the light exiting surface comprises grid points, wherein the grid points are configured to scatter light.
Overes teaches a light guide with a light exiting surface of the light guide plate is arranged adjacent to the light entering surface, and a side surface of the light guide plate arranged opposite to the light exiting surface comprises grid points (150), wherein the grid points are configured to scatter light ([0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use grid scattering points on the light exit surface 
 
Other art
US 20150340576 teaches: [0135]: As discussed previously, in a structure where a high-output blue or bluish LED chip is packaged in a reflector formed of white resin
				Response to Arguments
The arguments filed by the Applicant on 12/15/21 is acknowledged, however the arguments are moot in light of new grounds of rejection. 
1. The argument regarding the limitation of “packaging layer is the reflective layer” in amended claim 1 (previous claims 22 and 23) is not found to be persuasive because Park teaches the limitation of the packaging layer 312 is the reflective layer: wherein definition of layer in merriam-webster dictionary:  a sheet, quantity, or thickness of material, typically one of several, covering a surface or body).
2. Further Applicant has argued that the prior art does not teach the reflective layer covers a part of each of the plurality of first regions in Kaji,  for claim 5, however, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to make adjustable the portion of the reflective layer covering the plurality of first regions such that a part of the first regions are covered by the reflective layer, since the provision of adjustability, where needed, involves only routine skill in the art in order to adjust the overall reflectivity of the first regions.

                                   	       Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  				Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875